Citation Nr: 0839578	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for renal 
insufficiency.

5.  Entitlement to service connection for memory loss. 

6.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

7.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

The veteran indicated on his August 2006 VA Form 9 that he 
wished to testify at an RO hearing.  An RO hearing was 
scheduled for October 2006 and an October 2006 VA Form 21-
4138 shows that the veteran cancelled the scheduled hearing.

The Board notes that the veteran submitted additional 
evidence, consisting of private treatment records for 2007, 
in November 2008.  Although the submission was not 
accompanied by a waiver of initial RO consideration, the 
Board has determined that the records are cumulative of prior 
records considered by the RO, or are nevertheless not 
pertinent to the issues involved in this appeal.  The Board 
therefore finds that remand of the case to allow the RO to 
consider the records is not warranted.


FINDINGS OF FACT

1.  The veteran's hypertension is not proximately due to or 
the result of his service or a service-connected disability.  

2.  There is no competent evidence of tinea pedis.

3.  There is no competent evidence of coronary artery 
disease.    

4.  There is no competent medical evidence linking the 
veteran's current renal insufficiency with his period of 
service.

5.  The veteran's memory loss cannot be dissociated from his 
service-connected post-traumatic stress disorder (PTSD).


6.  The veteran's GERD is not proximately due to or the 
result of his service or a service-connected disability.

7.  The veteran's arthritis is not proximately due to or the 
result of his service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2.  Service connection for tinea pedis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Service connection for coronary artery disease is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for renal insufficiency is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for memory loss is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

6.  Service connection for GERD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

7.  Service connection for arthritis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
hypertension, tinea pedis, coronary artery disease, renal 
insufficiency, memory loss, GERD, and arthritis are related 
to his service with the United States Army from March 1943 to 
November 1945.  With regard to the claims for hypertension, 
coronary artery disease, memory loss, and GERD the veteran 
argues that these disorders are secondary to his service-
connected PTSD.  With regard to the claims for tinea pedis, 
renal insufficiency, and arthritis the veteran argues that 
these disorders was incurred as a result to cold exposure 
during his service.
  
The RO has made several attempts to obtain copies of the 
veteran's service treatment records, but it appears that 
these records were destroyed in a 1973 fire at the National 
Personnel Records Center.  The Board notes that in a case 
where the service medical records are presumed destroyed, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Factual Background

A brief review of the history of this appeal is as follows.  
As above, the veteran's service treatment records are 
unavailable but available service personnel records show that 
the veteran was a combat infantryman and served in the 
Rhineland, Northern France, and Central Europe.  

Approximately 59 years after his discharge from service the 
veteran submitted a claim for service connection for various 
disorders.  The veteran also submitted several private 
treatment records dated from October 1999 to February 2008 
showing treatment for various conditions including 
hypertension, arthritis of the thoracolumbar spine and left 
shoulder, renal insufficiency, GERD, tinea cruris, tinea 
corporis, cognitive defect, and coronary disease.  

The veteran was afforded a VA examination in November 2006.  
The examiner noted the veteran's reported medical history, 
including the veteran's history of coronary artery disease.  
Upon physical examination and review of the claims file  the 
examiner diagnosed the veteran with the following:  1) 
essential hypertension, controlled on medication, 2) chronic 
kidney disease most likely due to nephrosclerosis from long 
standing, and high blood pressure, 3) mild peripheral 
neuropathy involving fingers and toes (as likely as not 
related to the veteran's past cold injury), 4) GERD, and 5) 
peptic ulcer disease controlled by Tagamet.  The examiner 
opined that the veteran's peripheral neuropathy of the 
fingers and toes was as likely as not related to the 
veteran's in-service cold injury.  The examiner also stated 
that there was a possibility that the veteran's chronic 
kidney disease contributed to the neuropathy, as well as his 
advanced age.  The examiner noted that there was no evidence, 
now or in the past, of coronary artery disease according to 
the medical records contained in the claims file.  The 
examiner referred to a coronary angiogram in 2001 which was 
normal and referenced echocardiograms which have likewise 
been normal showing no left ventricular hypertrophy.  The 
examiner also noted that there was no evidence of tinea pedis 
at the present time.  Finally, the examiner opined that it 
was unlikely that the veteran's arthritis complaints were 
related to his in-service cold injury because of their 
locations outside the areas sensitive to cold and no other 
evidence of any severe effects of cold injury.  

The veteran was afforded a VA psychiatric examination in 
March 2007.  Upon examination the examiner diagnosed the 
veteran with post-traumatic stress disorder (PTSD).  The 
examiner also noted that the veteran's condition indicated a 
strong likelihood of psychophysiological reactions, secondary 
to his PTSD.  The examiner found that the veteran's profile 
was suggestive of functional memory loss and the overall 
profile was consistent with individuals who complain of 
gastrointestinal conditions which, as likely as not, are 
related to anxiety, which in this case is secondary to the 
veteran's PTSD.  Thus, the examiner opined that it was as 
likely as not that the veteran's cardiovascular functioning 
was in some ways affected by his intense anxiety, as was his 
memory function and gastrointestinal problems.  The examiner 
also noted that, while it was impossible to state with 
absolute certainty, the veteran's physical symptoms are 
secondary to his PTSD.  

Prior to the March 2007 VA psychiatric examination, the 
veteran was afforded VA hypertension and gastrointestinal 
examinations in February 2007.  With respect to the 
hypertension issue, the examiner opined that the veteran's 
hypertension is not secondary to his PTSD.  While the 
examiner noted that transient elevations of blood pressure 
were common in stressful situations, PTSD was not a known 
cause of hypertension.  With respect to the gastrointestinal 
examination, the examiner opined that the veteran's GERD was 
not secondary to his PTSD as there was no known relationship 
between PTSD and the development of reflux esophagitis.  The 
examiner noted that PTSD can exacerbate symptoms of reflux, 
but opined that PTSD is not a causative factor of the 
illness.  Subsequently, in July 2007 the February 2007 VA 
examiner reviewed the claims file and noted that there was no 
change in the opinions he gave in February 2007.  

By rating decision dated in April 2007 the RO granted service 
connection for PTSD and residuals of cold injuries for all 
four extremities.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, VA regulations were amended to include that any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 71 Fed. Reg. 52,744 (2006) 
(codified at 38 C.F.R. § 3.310). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, certain disorders of the 
kidney, and arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The statute provides a basis 
for determining whether a particular injury was incurred in 
service but not a basis to link the injury etiologically to 
the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997). 
      
Analysis

1.	Hypertension

Given the evidence of record, the Board finds that service 
connection for hypertension is not warranted.  First, there 
is no evidence of hypertension during service or within one 
year after service.  The earliest indication of hypertension 
in the claims folder is private medical evidence dated 
approximately 55 years after the veteran's separation from 
service.  Therefore the presumption under 38 U.S.C.A. 
§ 1101(3) is not applicable.  The claim must also be denied 
on a secondary basis.  The February 2007 VA examiner 
specifically opined that the veteran's hypertension is not 
related to his PTSD.  While the March 2007 VA psychiatric 
examiner opined that the veteran's cardiovascular functioning 
is in some ways affected by his PTSD, the March 2007 VA 
examiner also stated that it was impossible to state with 
absolute certainty that the veteran's hypertension is related 
to his PTSD.  Thus, the Board finds the negative VA opinion 
offered in February 2007 to have more evidentiary weight.  
Moreover, the Board must also note the many years between the 
veteran's separation from service in 1945 and the first 
evidence of hypertension in approximately 2001.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran's claim for service connection implicitly 
includes the assertion that his hypertension is related to 
his PTSD, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his hypertension and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's hypertension is either directly or secondarily 
related to service his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).


2.	Tinea Pedis

The Board finds that service connection for tinea pedis is 
not in order.  While the veteran's private treatment records 
show that he was treated for tinea cruris and tinea corporis 
in November 2003 and January 2004, the November 2006 VA 
examiner noted that there was no evidence of current tinea 
pedis.  In the Board's opinion, tinea pedis is not a 
condition subject to lay diagnosis.  See generally Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for tinea pedis, 38 U.S.C.A. § 5107(b), and the 
claim is denied.



3.	Coronary Artery Disease

The Board finds that service connection for coronary artery 
disease is not in order.  While the veteran's private 
treatment records show a history of coronary artery disease, 
the November 2006 VA examiner noted that there was no 
evidence, now or in the past, of coronary artery disease 
according to the medical records contained in the claims 
file.  The examiner referred to a coronary angiogram in 2001 
which was normal and referenced echocardiograms which have 
likewise been normal showing no left ventricular hypertrophy.  
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
with tinea pedis, the Board finds that coronary artery 
disease is not a disorder subject to lay diagnosis.  See 
Jandreau, supra.  Therefore, in the absence of evidence of a 
current disability, the preponderance of evidence is against 
service connection for coronary artery disease, 38 U.S.C.A. 
§ 5107(b), and the claim is denied.

	4.  Renal Insufficiency

Given the evidence of record, the Board finds that service 
connection for renal insufficiency is not warranted.  First, 
there is no evidence of a kidney disorder during service or 
within one year after service.  The earliest indication of 
renal insufficiency in the claims folder is private medical 
evidence dated approximately 55 years after the veteran's 
separation from service.  Therefore the presumption under 38 
U.S.C.A. § 1101(3) is not applicable.  Also, the November 
2006 VA examiner specifically opined that the veteran's 
chronic kidney disease was most likely due to nephrosclerosis 
from long standing high blood pressure.  Thus it appears that 
the veteran's renal insufficiency is related to his 
hypertension for which service connection has been denied.  
There is no contrary medical evidence of record.  Moreover, 
the Board must also note the many years between the veteran's 
separation from service in 1945 and the first evidence of 
renal insufficiency in approximately 2001.  As above, such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, 230 F.3d at 1333.

The veteran's claim for service connection implicitly 
includes the assertion that his renal insufficiency is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his renal insufficiency and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's renal insufficiency is related to service his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

	5.  Memory Loss

As above, the veteran was afforded a VA psychiatric 
examination in March 2007.  The examiner diagnosed the 
veteran with PTSD and opined that the veteran's memory 
function was affected by his PTSD.  Subsequently, by rating 
decision dated in April 2007 the RO granted service 
connection for PTSD and assigned a disability rating of 30 
percent. 

Memory loss is a significant symptom of PTSD.  When, as here, 
it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Furthermore, the March 2007 VA psychiatric examiner 
opined that the veteran's memory function was affected by the 
veteran's PTSD.

In view of the foregoing, the Board finds that the symptoms 
of the veteran's memory loss cannot be dissociated from the 
veteran's already service-connected PTSD.  Thus, resolving 
doubt in the veteran's favor service connection for memory 
loss is granted.  38 U.S.C.A. § 5107(b).

	6.  GERD

Given the evidence of record, the Board finds that service 
connection for GERD is not warranted.  First, there is no 
evidence of GERD during service or immediately after service.  
Also, the February 2007 VA examiner specifically opined that 
the veteran's GERD is not related to his PTSD.  While the 
March 2007 VA examiner opined that the veteran's 
gastrointestinal problems are in some way affected by his 
PTSD, the March 2007 VA examiner also stated that it was 
impossible to state with absolute certainty that the 
veteran's GERD is related to his PTSD.  Thus, the Board finds 
the negative VA opinion offered in February 2007 to have more 
evidentiary weight.  Moreover, the Board must also note the 
many years between the veteran's separation from service in 
1945 and the first report of GERD in approximately 1999.  As 
above, such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3d at 
1333.  

The veteran's claim for service connection implicitly 
includes the assertion that his GERD is related to his PTSD, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a link 
between his GERD and its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the veteran's GERD is either directly or 
secondarily related to service his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

7.	 Arthritis

Given the evidence of record, the Board finds that service 
connection for arthritis is not warranted.  While there is 
evidence of current arthritis, particularly in the spine and 
left shoulder, there is no evidence of arthritis during 
service or within one year after service.  The earliest 
indication of arthritis in the claims folder are private 
treatment reports dated approximately 55 years after the 
veteran's separation from service.  Therefore the presumption 
under 38 U.S.C.A. § 1101(3) is not applicable.  Also, the 
November 2006 VA examiner specifically opined that the 
veteran's arthritis is not related to the cold injury he 
experienced in service as the locations of the veteran's 
current arthritis are outside the areas sensitive to cold.  
There is no contrary medical evidence of record.  Moreover, 
the Board must also note the many years between the veteran's 
separation from service in 1945 and the first evidence of 
arthritis in 1999.  As above, such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, 230 F.3d at 1333.

The veteran's claim for service connection implicitly 
includes the assertion that his current arthritis is related 
to the cold injury he sustained in service, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between his 
hypertension and its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the veteran's arthritis is related to 
service his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and December 2004.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), such notice was provided in the June 2006 statement 
of the case and the claim was readjudicated in August 2007 
and June 2008 supplemental statements of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology of disabilities, and afforded the veteran 
the opportunity to give testimony before the Board although 
he declined to do so.  In December 2004, the RO concluded 
that the veteran's service treatment records were not 
available for review despite several search attempts. All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for hypertension is denied.

Service connection for tinea pedis is denied.

Service connection for coronary artery disease is denied.

Service connection for renal insufficiency is denied.

Service connection for memory loss is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Service connection for GERD is denied.

Service connection for arthritis is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


